DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingfield, SR. et al. (2009/0269027) [Bedingfield] in view of Sakamoto et al. (10,721,793) [Sakamoto] and Lawrence (2018/0098041).
Regarding claims 1, 5, 11, and 15 Bedingfield teaches a transmitting method and device (and thus corresponding receiving method and device), comprising: 
obtaining, by a transmitting device, multimedia data (reception by a device from a broadcast source, see fig. 1); 
encoding, by the transmitting device, the multimedia data to obtain code stream data, encapsulating, by the transmitting device, the code stream data into a protocol data stream (for sending to a remotely coupled display device, paragraphs 0040 and 0049); 

Bedingfield fails to disclose encoding, by the transmitting device, the multimedia data with a compression algorithm to obtain the code stream data, modulating, by a first modem of the transmitting device, the protocol data stream and when transmitting by the transmitting device the modulated signal to a receiving device, the transmission is based on a millimeter wave communication technology of a 60 GHz frequency band.
In an analogous art, Sakamoto teaches transmitting coded stream data by modulating using a first modem using millimeter wave communication technology of a 60 GHz frequency band (e.g. WiGig, IEEE 802.11ad) for the benefit of greatly increased transmission speed over previous wireless protocols and even replacing wired connections (col. 1 lines 16-40).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Bedingfield to include when transmitting by the transmitting device, the modulated signal to a receiving device, the transmission is based on a millimeter wave communication technology of a 60 GHz frequency band, as taught by Sakamoto, for the benefit of greatly increased transmission speed over previous wireless protocols and rivaling wired protocols.
Bedingfield and Sakamoto fail to disclose encoding, by the transmitting device, the multimedia data with a compression algorithm.
In an analogous art, Lawrence teaches encoding multimedia data with a compression algorithm to minimize the amount of bandwidth a system resources required to render said multimedia data (paragraph 0029).


Regarding claims 2, 6, 12, and 16 Bedingfield, Sakamoto, and Lawrence disclose the transmitting and receiving method and device of claims 1, 5, 11, and 15, wherein encoding, by the transmitting device, the multimedia data with the compression algorithm to obtain the code stream data comprises: encoding, by the transmitting device, the multimedia data with a display stream compression (DSC) algorithm to obtain the code stream data (Lawrence paragraph 0029).

Regarding claims 3, 7, 13, and 17, Bedingfield, Sakamoto, and Lawrence disclose the transmitting and receiving method and device of claims 1, 5, 11, and 15, wherein encoding, by the transmitting device, the multimedia data with the compression algorithm to obtain the code stream data comprises: when a data format of the multimedia data is a RGB format, converting, by the transmitting device, the multimedia data with RGB format through a color space converter (CSC) into the multimedia with the YUV444 format, sampling the multimedia with the YUV444 format to obtain first data with the YUV format; and encoding, by the transmitting device, the first data through a DSC algorithm to obtain the code stream data (Lawrence fig. 3 step 308 and fig. 4).

Regarding claims 4 and 14, Bedingfield, Sakamoto, and Lawrence disclose the transmitting method and device of claims 1 and 11, wherein the transmitting device is coupled 
wherein the transmitting method further comprises the following: before the obtaining, by the transmitting device, multimedia data, receiving, by an infrared receiving head of the transmitting device, an infrared analog signal from a remote control; demodulating, by the transmitting device, the infrared analog signal to obtain an infrared digital signal; decoding, by the transmitting device, the infrared digital signal to obtain a channel control code (Bedingfield paragraph 0031);
determining, by the transmitting device, a channel control instruction associated with the channel control code according to the channel control code; and switching, by the transmitting device, a high definition multimedia interface (HDMI) channel between the transmitting device and the video source device to an HDMI channel between the transmitting device and the first video source device according to the channel control instruction, wherein the HDMI channel between the transmitting device and the first video source device is used for obtaining, by the transmitting device, the multimedia data from the first video source device (Bedingfield, paragraphs 0030-0031).

Regarding claims 8 and 18, Bedingfield, Sakamoto, and Lawrence disclose the receiving method and device of claims 5 and 15, but fail to disclose wherein the transmitting device comprises a first transmitting device and a second transmitting device, and the receiving method further comprises the following: before the receiving, by a receiving device, a modulated signal from a transmitting device, receiving, by the receiving device, a first protocol data stream broadcast by the first transmitting device and receiving, by the receiving device, a second protocol data stream broadcast by the second transmitting device, wherein the first 
Examiner takes official notice that utilizing gateway devices with more than one transmitting device was notoriously well known in the art at the time of effective filing. The above listed step of receiving broadcast streams comprising addresses compared against a local database for properly establishing a connections between a receiver device and the transmitter 
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method and device of Bedingfield, Sakamoto, and Lawrence to include the transmitting device comprises a first transmitting device and a second transmitting device, for the benefit of providing multiple channels of content to receiving devices simultaneously. The multiple transmitting devices are wireless modulators as suggested by Sakamoto (col. 1 lines 16-40) which establish connections with receivers in the conventional fashion.

Regarding claims 9 and 19, Bedingfield, Sakamoto, and Lawrence disclose the method and device of claims 5 and 15, wherein the receiving method further comprises: after decoding, by the receiving device, the specific code stream data with the decompression algorithm to obtain specific multimedia data, outputting, by the receiving device, the specific multimedia data to a display device coupled with the receiving device, wherein the display device is configured to display the specific multimedia data (inverse of the encoding, Lawrence paragraph 0037).  

Regarding claims 10 and 20, Bedingfield, Sakamoto, and Lawrence disclose the method and device of claims 5 and 15, wherein the receiving device is integrated into the display device, and the receiving method further comprises: after the decoding, by the receiving device, the specific code stream data with the decompression algorithm to obtain the specific multimedia data, outputting, by the receiving device, the specific multimedia data to a display module of the display device, wherein the display module is configured to display the specific multimedia data (Bedingfield fig. 1 display 104).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421